Citation Nr: 1710663	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-23 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for low back disability.

3.  Entitlement to a compensable rating for diabetic retinopathy.

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to a compensable rating for left epididymal cyst.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, December 2009, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

With respect to the claim for service connection for low back disability, the Board acknowledges that a claim for low back strain was initially denied in an unappealed May 2006 rating decision. However, in a June 2009 rating decision, the RO noted that additional service treatment records had been received following the prior decision, and in accordance with 38 C.F.R. § 3.156(c), reconsidered the claim for service connection on the merits the claims rather than treating the claim as an application to reopen. See 38 C.F.R. § 3.156(c) (noting that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  The RO denied the claim for service connection on the merits, which was subsequently confirmed and continued the denial in the February 2010 rating decision. The Board has characterized the claim consistent with the RO's actions.

In a January 2015 letter, the Veteran withdrew his request for a Board hearing.

In May 2016, the Board issued a decision denying the claim for temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  The Board remanded the remaining claims for increased rating for hypertension, diabetic retinopathy, and left epididymal cyst as well as the claim for service connection for low back disability to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned the Board for the purpose of appellate disposition.


The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's diabetic retinopathy has not caused incapacitating episodes, central visual acuity worse than 20/40 corrected distance vision in either eye, or impairment of visual fields or other similar symptoms.

2.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 100 or more-or a history thereof-or systolic pressure of predominantly 160 or more.

3.  The Veteran's left epididymal cyst is reasonably shown to result in disability approximately analogous to one painful scar.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.76, 4.79 (2016).

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for a 10 percent rating for left epididymal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7925, 4.118, Diagnostic Code 7819-7804 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims for increased rating, in December 2008, September 2009 and January 2010 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims.  The letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letters.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and VA treatment records.  Pursuant to the Board's remand instructions, private records from Dr. B. were obtained and have been associated with the claims file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Veteran was afforded various VA examinations to assess the nature and severity of his service-connected diabetic retinopathy, hypertension, and left epididymal cyst.  As the examinations include consideration of the Veteran's history, and were based on review of the Veteran's symptoms and complaints, they are adequate for adjudication purposes.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.

III.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disabilities have not significantly changed and uniform evaluations are warranted.    

A. Diabetic Retinopathy

The Veteran is service connected for diabetes mellitus with diabetic retinopathy, which is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  A note to that code provides that compensable complications of diabetes are to be related separately, while noncompensable complications are considered part of the diabetic process.  In this case, the Veteran's diabetic retinopathy has been found to be noncompensable and a separate rating is not assigned.

Diagnostic Code 6006 is applicable to retinopathy or maculopathy and provides for ratings under the general rating formula for Diagnostic Codes 6000 through 6009. 38 C.F.R. § 4.79, Diagnostic Code 6006.  The general formula calls for evaluation on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009.

With respect to loss of visual impairment, visual acuity is determined based on corrected distant vision. 38 C.F.R. § 4.76(b).  The General Rating Formula for visual impairment reflects that a 10 percent rating is assigned for vision in one eye of 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye. A 20 percent rating is assigned for vision of 20/70 in one eye and 20/50 in the other eye; or, 20/100 in one eye and 20/50 in the other eye; or, 20/200 in one eye and 20/40 in the other eye; or, vision of 15/200 in one eye and 20/40 in the other eye.  See 38 C.F.R. § 4.79.

In addition, disabilities of the eye may also be rated on the basis of incapacitating episodes, with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during a 12-month period warranting a 10 percent rating.  Id.

On VA examination in January 2010, the Veteran endorsed decreased vision, blurred vision and distorted vision.  He reported that he had changes in his vision that came and went.  It had been ongoing for the past 5 years and his vision fluctuated.  He also noted that he felt that his vision fluctuated significantly when he was first diagnosed with diabetes.  He denied diplopia or visual field defect, history of eye injury, watery eyes, or eye swelling.

Right eye corrected distance and near vision was approximately 20/20.  Right eye corrected distance vision was 20/25 and near vision was 20/25.   Visual fields were full to confrontation bilaterally.  Extraocular motility was full 360 degrees.  External examination was within normal limits.  

The examiner diagnosed moderate nonproliferative diabetic retinopathy in both eyes, myopia with astigmatism, and presbyopia.

On VA examination in June 2010, the Veteran reported decreased vision, blurred vision, and fluctuations in vision.  The Veteran denied distorted vision and visual field defects, history of eye injury, epiphora or eye swelling.  He did note a history of diplopia that was constant at the time and lasted 3 or 4 months, but had since resolved.

Visual acuity examination revealed right eye corrected vision at distance near was 20/20, while left eye corrected vision at distance near was 20/25.  Visual fields were full to confrontation bilaterally.  Extraocular motility was full 360 degrees bilaterally.  He had conjunctival pingeculae nasally bilaterally.  

The examiner diagnosed diabetes, moderate, nonproliferative diabetic retinopathy in both eyes, as well as osmotic shifting in the lenses accounting for his fluctuating vision.  He also had bilateral cataracts which were not visually significant, as well as conjunctival pingueculae, myopia with astigmatism, and presbyopia.

A March 2011 VA optometry note reflects that the Veteran endorsed visual fluctuations with blood sugar.  He had no other ocular complaints.  On exam, visual acuity was 20/25 bilaterally.  The examiner diagnosed mild right and moderate left diabetic peripheral neuropathy.

On VA examination in February 2012, the Veteran endorsed a history of vision fluctuations and decreased near vision.  

On examination, uncorrected visual acuity at discharges, right and left eyes, was both 20/2000.  Uncorrected visual acuity near, right and left eyes, was also 20/200.  Corrected visual acuity at distance, right eye was 20/40, left eye was 20/40.  Corrected visual acuity near in the right and left eyes was 20/50.  Visual fields were found to be full to finger count bilaterally.  Extraocular motility was found to be full range of motion bilaterally.  External examination was within normal limits.  The pupils were equal, round and reactive.  

The examiner diagnosed diabetes mellitus with moderate nonproliferative diabetic retinopathy, bilaterally.  His reduced visual acuity was consistent with a history of uncontrolled blood sugar.  Bilateral pinguecula and cataracts bilaterally were also indicated.

On VA optometry treatment in August 2012, corrected visual acuity of 20/25 bilaterally was noted.  Diagnosed of mild diabetic retinopathy and blepharitis were indicated.

A September 2015 VA optometry note reflects corrected visual acuity of 20/25 bilaterally.  Mild diabetic retinopathy of the right, and no retinopathy of the left was noted.  Blurred vision and cataracts causing mild reduction in visual acuity bilaterally was also indicated.

With respect to impairment of visual acuity, a compensable rating is warranted where corrected distant visual acuity is 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye. However, given that treatment records and VA examinations document corrected distant vision of 20/40 or greater in both eyes, a higher rating is not warranted on this basis.

In addition, incapacitating episodes related to the Veteran's diabetic retinopathy have not been shown.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's diabetic retinopathy is not shown to involve any other factor that would warrant higher evaluation of the disability under any other provisions of the rating schedule.  In particular, there is no indication of impairment of visual fields.  

The Board also considered the Veteran's lay statements. The Veteran is competent to report his own observations with regard to the symptoms of his diabetic retinopathy. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the Veteran's general lay assertions of blurred vision are outweighed by the specific optometric findings of the trained health care professionals who conducted vision testing throughout the appeal period.

Accordingly, a separate, compensable rating for diabetic retinopathy is not warranted.

B. Hypertension 

The Veteran's service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating for diastolic pressure predominantly 120 or more, while 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

On VA examination in February 2008, the Veteran reported that he was diagnosed with hypertension in 1998.  At the time of his diagnosis, he did have symptoms including dizziness.  Currently, his treatment included Metoprolol, Lisinopril, aspirin, and Lipitor.  Blood pressure readings were 132/80, 133/81, and 133/83.  The heart was of regular rate and rhythm without rub, gallop, or murmur appreciated.  Peripheral pulses were 2+.  There was no peripheral edema.  The examiner diagnosed hypertension, on medication.

On VA examination in August 2010, the Veteran reported that he was diagnosed with hypertension in approximately 1998.  He did suffer from headaches at the time of onset.  He took Hydrochlorothiazide, Lisinopril, and Metoprolol for treatment.  Blood pressure readings of 116/77, 108/72, and 118/82 were recorded.  Carotid pulses were equal bilaterally with no bruits.  His lungs were clear and the heart showed regular rate and rhythm with no rubs, gallops, or murmurs.  There was no ankle edema.  Peripheral pulses were normal in both feet.  The examiner diagnosed hypertension with excellent control at the time of examination.

On VA examination in March 2012, it was noted that the Veteran took continuous medication for control of his hypertension.  The examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Three blood pressure readings were taken on examination and were as follows:  121/84, 112/78, and 113/78.  No other complications related to hypertension were indicated.  The examiner diagnosed hypertension and indicated that the disability did not impact the Veteran's ability to work.

VA treatment records also include a number of blood pressure readings.  The vast majority of these readings reflect systolic pressure of less than 150 and systolic pressure less than 90.  On treatment in December 2009, the Veteran reported that his home readings had been high-150s/80s-and elevated levels of 141/87 and 148/94 were noted on examination.  On VA treatment in September 2015, blood pressure was 169/82.  However, all other readings are under 150 systolic and 100 diastolic.  

Private records from Dr. B. of Apex Care include a number of blood pressure readings:  156/99, 149/93 in July 2013, 147/84 in May 2014, and 167/89 also in May 2014.

In sum, while the record demonstrates that the Veteran is required to take medication for control of his hypertension, blood pressure readings on VA examinations and treatment records do not demonstrate diastolic pressure predominantly 100 or more or systolic pressure is predominantly 160 or more.  While systolic pressure of 160 or greater is noted on a few occasions in VA and private treatment records, the majority of findings are under 150.  Therefore, the Board finds that these occasional findings are not predominant.

Given that the rating criteria also provide that a history of diastolic pressure predominantly over 100 or more warrants a 10 percent rating, the Board has reviewed prior treatment records as well as the Veteran's service treatment records.  Again, while there are occasions where diastolic pressure was 100 or more (such as a March 1997 report noting blood pressure of 140/100 and an October 1999 service treatment record documenting blood pressure of 142/101), diastolic pressure has predominantly been under 100.   

The criteria for a rating of 10 percent based on diastolic pressure of predominantly 100 or more or a history of diastolic pressure of predominantly 100 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, a compensable rating for hypertension is not warranted for any time during the appeal period.

C.  Epididymal Cyst

The Veteran's service-connected left epididymal cyst is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.115(b), Diagnostic Code 7529.  

That diagnostic code provides that the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Under the voiding dysfunction criteria set forth in 38 C.F.R. § 4.115a, the disability is to be rated as a particular condition as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For urine leakage, a 20 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for impairment that requires the wearing of absorbent materials which must be changed two to four times per day.  A maximum 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three times per hour, or awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

For obstructed voiding, a maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

For obstructed voiding, a zero percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating requires urinary retention requiring intermittent or continuous catheterization.  Id.

With respect to renal dysfunction, a 0 percent rating for albumin and casts with a history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.

VA treatment records reflect that the Veteran relayed symptoms of pain from the epididymal cyst and underwent excision of the left epididymal cyst in August 2008.  Post-operatively, he was noted to be stable with minimal swelling.

On VA examination in December 2008, the Veteran reported that he experienced pain related to an epididymal cyst.  While he had the cyst removed in August 2008, this had not resolved his symptoms of testicular pain, or orchalgia.  He did have another cyst that was still present on his left testicle.  He complained of persistent pain in the testicular area, without any other abnormalities.  He denied a history of other genitourinary disease, specifically, no renal dysfunction, voiding, or incontinence issues.  He denied erectile dysfunction.  He had never been treated for any other type of genitourinary disorder.  With respect to work, the Veteran was employed at a correctional institution.  He stated that the condition was a nuisance but did not affect his occupation or activities of daily living.

An examination of the genitourinary system revealed some well-healed scar tissue on the underside of his scrotum from his recent operation.  He did have a palpable cystic lesion on the left testicle consistent with another epididymal cyst.  He also had some generalized tenderness of the testicular area, particularly the left testicle, but no other abnormalities were appreciated.  No other masses or lesions were appreciated.  A rectal examination was also performed without any abnormalities.  The examiner diagnosed left epididymal cyst and orchalgia.

A March 2009 VA urology clinical outpatient note reflects that the Veteran presented for follow-up regarding the removal of the cyst.  He had no complications and no recurrent pain.  He had concerns of more cysts and nonspecific testicular pain on both testes.  The examiner noted a normal bilateral scrotum and no obvious palpable epididymal cysts found.  He was assessed with resected epididymal cyst and prescribed pain medication

A June 2009 report reflects that the Veteran had been doing well until a few months ago, when he started complaint of bilateral testicular pain.  Repeated scrotal ultrasound was not revealing.  On examination, normal male genitalia was indicated, but there was complaint of pain with touching of the left scrotal skin.  He was assessed with left orchalgia and status post epididymal cyst removal without recurrence.

On VA examination in September 2010, the Veteran endorsed constant pain in the left testicle.  He underwent removal of a left epididymal nodule in August 2008.  He still experienced pain despite the surgery.  He had inability to sustain an erection.  He had no renal dysfunction.  He voided 4 times per day and twice at night.  He was not incontinent.  He noted that the condition impacted his work in that standing and moving increased his testicular pain.

On examination, the left testicle was very painful.  The examiner diagnosed persistent pain of the left testicle, for which he was in the pain clinic and given narcotic treatment.  

Continued VA treatment records reflect complaint of pain and treatment for orchalgia.  Nonspecific bilateral scrotal ultrasound findings were noted in February 2011.

A March 2013 VA treatment record reflects that the Veteran was seen for orchalgia.  He still complained of pain, worse on the left side.   He had no voiding issues.  Examination showed normal male genitalia and no testicular mass.  He was assessed with orchalgia.  

On treatment in December 2015, chronic testicular pain with minor abnormality of the testicle on repeat scrotal ultrasound was indicated.  He had no other voiding complaint of gross hematuria.  On examination, the male genitalia was normal with no testicular lesion or mass.  Post void residual was low.  Yearly repeat of ultrasound was indicated.

The aforementioned medical evidence reflects that the Veteran's left epididymal cyst is not manifested by either voiding dysfunction or renal dysfunction.  Though there is indication in the record of urinary symptoms and some kidney dysfunction, these have not been attributed to the cyst itself.  VA treatment records in 2015 note low post-void residuals, increased creatinine levels and renal dysfunction; however, these findings have not been linked epididymal cyst.  Rather, the main manifestation of the Veteran's left epididymal cyst is testicular pain, or orchalgia.

The Board has review of the rating schedule and found alternate rating criteria applicable to the disability picture presented by this disability-that of benign skin neoplasm pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819.  That diagnostic code provides that the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.

Here, the Board finds, given the symptoms of pain and discomfort, the appropriate analogy in this case is to a disability such as painful scars.  Accordingly, the criteria found in Diagnostic Code 7804, for unstable or painful scarring, is most applicable.  That diagnostic code provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  Given the Veteran's consistent reports of pain related to the left epididymal cyst both pre- and post-operatively, the Board finds that a 10 percent rating is warranted.  As the disability is not equivalent to 3 or more painful or unstable scars, a rating in excess of 10 percent under this code is not warranted.

The Board has considered other applicable diagnostic codes, but has found none.  To the extent that erectile dysfunction has been indicated, the Veteran is receiving special monthly compensation based upon loss of use of a creative organ.

D.  All Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran has been assigned 90 and 100 percent combined evaluations during the course of his appeal, notwithstanding the grant of a 10 percent rating for left epididymal cyst herein.  These evaluations fully contemplate the combined impact of his service-connected disabilities, and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's diabetic retinopathy, hypertension, and left epididymal cyst.  In this regard, the Board finds that a compensable rating for diabetic retinopathy and hypertension is not warranted, and that a 10 percent rating for left epididymal cyst is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a compensable rating for diabetic retinopathy is denied.

Entitlement to a compensable rating for hypertension is denied.

A 10 percent rating for left epididymal cyst is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that additional development on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Veteran contends that he suffers from low back disability that had its onset in service.

The Veteran's service treatment records reflect that he was assessed with mechanical low back pain in 1992, resulting from an incident where he lifted a 50 pound box.  He endorsed recurrent back pain on report of medical history in May 2005.  The examiner's notation regarding this report reflects that the Veteran reported chronic low back pain since his December 2004 medical evaluation board examination.  His chronic low back pain was not evaluated.

Following service, on VA examination in February 2006, the examiner indicated that the data did not support a diagnosis for the lumbar spine or back strain at that time.

However, post-service VA treatment records reflect the Veteran's report of back pain following a fall in May 2006.  Subsequent treatment records reflect the Veteran's report of initial onset of back pain in service following a fall from a truck. In September 2009, mild degenerative joint disease was indicated.  Private and VA treatment records also indicate that the Veteran was involved in a motor vehicle accident in November 2012, leading to worsening back pain.

The Veteran was afforded a VA examination in March 2012, at which time the examiner diagnosed osteoarthritis of the lumbar spine.  In May 2012, the Veteran's claims file was reviewed for opinion regarding the etiology of the claimed back disorder.  That examiner opined that the disability less likely than not had its onset in or was otherwise related to service.  While the examiner discussed the in-service findings from 1992 and on discharge in May 2005, she found that there was "simply no evidence" of back condition chronicity during service.  Rather, she determined that the current back condition was as least as likely as not related to the slip injury reported and treated in May 2006.

However, the VA examiner failed to adequately consider and address the Veteran's competent reports regarding the onset and chronic nature of his back complaints, as confirmed in his report of medical history in May 2005.  In addition, she failed to provide any medical rationale as to why she found the May 2006 injury more responsible for the Veteran's current disability than any previous injury.  

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the complaints and notations in and since service regarding the onset of back symptoms, the Veteran's report of chronic low back pain since service, the Board believes that an additional examination and opinion should be obtained. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, to include all recent records of VA treatment.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed low back disability. Any indicated tests should be accomplished. The examiner should review the record prior to examination.

The examiner should identify all low back disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability first manifest in service or within one year of discharge thereof, or is otherwise medically related to service, to include assessment of mechanical low back pain, and reports of injury and recurrent low back pain therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


